DETAILED ACTION
This Office Action is responsive to the reply filed on April 01, 2021. Claims 1-10, 13, 15-28 are pending. Claims 1-10, 13, 18 and 22-25 are withdrawn. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15-17, 19-21 and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claim 15, the recitation “the curve” (last line) lacks sufficient antecedent basis and renders the claim indefinite. It is not clear if the recitation refers to: (i) a curve of the aforementioned “at least one cooling hole”; or (ii) the aforementioned “curved portion” of the at least one cooling hole, where the cross-sectional area defines a curvilinear centerline. 
Claims 16-17, 19-21 and 26-28 depend from claim 15 and are indefinite for the reason above. 
Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
8,961,111
“BENSON”
2018/0135519
“FAUNER”
5,352,091
“SYLVESTRO”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BENSON. 

    PNG
    media_image1.png
    614
    728
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    792
    914
    media_image2.png
    Greyscale

Re Claim 15, BENSON teaches a component 200 for a turbine engine 100 which generates a hot gas fluid flow (1:66 to 2:33), and provides a cooling fluid flow 208, the component comprising:  
Page 4 of 11a first wall 202 separating the hot gas fluid flow from the cooling fluid flow, forming an interior,(Fig. 2) and having a heated surface [exterior surface of 202] along which the hot gas fluid flow flows (Fig. 2, 2:19-33); 
an interior wall [218, 220] spaced from the first wall and defining at least a portion of a cooled surface facing the cooling fluid flow (defines a portion of interior cooled surface cooled by cavity 204 at wall 218; and defines a portion of interior cooled surface cooled by cavity 206 at wall 220; 2:56 to 3:17); 
a first cooling passage 204 defined at least in part by the interior wall and having a corner [annotated in Image 1] (Fig. 2, 2:56-63); 

at least one cooling hole 210 passing through the interior wall and having an inlet [annotated in Image 1] at the corner, an outlet 224 at the second cooling passage, and a connecting passage [passage defined by 210 between the inlet and outlet] (2:56 to 3:17) defining a cross-sectional area bound by the interior wall and extending between the inlet and the outlet (Fig. 2, Image 1), with the connecting passage having a curved portion [annotated in Images 1 & 2] where the cross-sectional area defines a curvilinear centerline [annotated in Image 2], the connecting passage defined by at least a first portion [annotated in Images 1 & 2] extending in a first direction [annotated Image 2] away from the corner, and a second portion [annotated in Images 1 & 2] extending in a second direction [annotated Image 2] toward the first wall, the second direction different from the first direction (Image 2), the first portion connected to the second portion at a curve [annotated in Image 2].  
Re Claim 20, BENSON teaches the component of claim 15, wherein the second direction is substantially perpendicular to the first direction (see Images 1 and 2).  
Re Claim 21, BENSON teaches the component of claim 15, wherein the connecting passage defines a radius (see Images 1 and 2).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over BENSON as applied above, and further in view of FAUNER. 
Re Claims 16-17 and 19, BENSON teaches the component of claim 15 as discussed above. However, BENSON fails to teach the outlet further comprises a restriction. 
FAUNER teaches an outlet (outlet of passage 108) that comprises a restriction [formed by steps 112) such that a cross-sectional area at the restriction is smaller than a cross-sectional area upstream of the restriction, wherein the restriction is at the outlet, wherein the restriction is defined by a blunt portion 112 formed at the outlet (¶¶0027-0029). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the outlet of BENSON such that further comprises a restriction such that a cross-sectional area at the restriction is smaller than a cross-sectional area upstream of the restriction, wherein the restriction is at the outlet and defined by a blunt portion formed at the outlet as taught by FAUNER, in order to direct cooling air and/or improve heat transfer (FAUNER ¶¶0040-0041). 
Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over BENSON as applied above, and further in view of SYLVESTRO.
Re Claims 26-28, BENSON teaches the component of claim 15 as discussed above. BENSON further teaches the second cooling passage includes an surface [annotated “surface” in Image 1] defined at least in part by the first wall located opposite the outlet and wherein the second cooling passage is an cavity (BENSON 2:56-60). However, BENSON does not expressly teach the surface is an impingement surface and the cavity is an impingement cavity (though implicit from the teachings with respect to porous material 236 at 3:36-51). 
SYLVESTRO teaches a porous material 16 (analogous to 236 in BENSON) wherein a second cooling passage 18 includes an impingement surface defined at least in part by a first wall 12 (located at the location of BENSON opposite the outlet), wherein the second cooling passage is an impingement cavity (2:10-65). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide BENSON with a porous material formed as a hollow tube as taught by SYLVESTRO such that the surface of BENSON is an impingement surface and such that the cavity is an impingement cavity (wherein the second cooling passage includes an impingement surface defined at least . 
Response to Arguments
The previous rejections under 35 U.S.C. § 112(b) were overcome by Applicant’s amendment, which also necessitated the new ground of rejection under 35 U.S.C. § 112(b) set forth above. 
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
June 24, 2021
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741